UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
GAVIN C. THOMAS,

                        Plaintiff,                  9:17-cv-1023
                                                    (GLS/CFH)
                  v.

DELANEY et al.,

                        Defendants
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
GAVIN C. THOMAS
Pro Se
16-A-0095
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, NY 12051

FOR DEFENDANTS:
HON LETITIA JAMES                        JOHN F. MOORE
New York State Attorney General          Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge


                                     ORDER

     The above-captioned matter comes to this court following a Report-

Recommendation and Order (R&R) by Magistrate Judge Christian F.

Hummel duly filed on August 13, 2019. (Dkt. No. 67.) Following fourteen
days from the service thereof, the Clerk has sent the file, including any and

all objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

67) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt. No.

55) is DENIED IN PART and GRANTED IN PART as follows:

            DENIED with respect to plaintiff Gavin C. Thomas’ First

Amendment free exercise claim against Delaney; and

            GRANTED in all other respects; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

September 6, 2019
Albany, New York




                                        2
